SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

998
KA 09-01744
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JAMIE TRAVERSO, JR., ALSO KNOWN AS JAIME,
DEFENDANT-APPELLANT.


DONALD R. GERACE, UTICA, FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Barry M.
Donalty, J.), rendered November 6, 2008. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the fifth degree.

     It is hereby ORDERED that the case is held, the decision is
reserved and the matter is remitted to Oneida County Court for further
proceedings in accordance with the following memorandum: Defendant
appeals from a judgment convicting him, upon his plea of guilty, of
criminal possession of a controlled substance in the fifth degree
(Penal Law § 220.06 [1]). We agree with defendant, a noncitizen, that
County Court failed to advise him of the deportation consequences of
his felony plea, as required by People v Peque (22 NY3d 168). We
therefore hold the case, reserve decision and remit the matter to
County Court to afford defendant the opportunity to move to vacate his
plea based upon a showing that there is a “reasonable probability”
that he would not have pleaded guilty had he known that he faced the
risk of being deported as a result of the plea (id. at 176; see People
v Charles, 117 AD3d 1073, 1074).




Entered:    October 9, 2015                        Frances E. Cafarell
                                                   Clerk of the Court